UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2333


THOMAS G. FIGANIAK; VALERIE A. FIGANIAK, as Administrators of the
Estate of Kevin Figaniak;

                    Plaintiffs - Appellees,

             and

CRAIG TYLER PEACOCK, individually; JARRETT CHANDLER, individually,

                    Defendants - Appellees,

             v.

TYLER JOHNSON, individually,

                    Defendant - Appellant,

             and

FRATERNAL ORDER OF OWL’S HOME NEST; LOYAL ORDER OF OWLS
NEST LODGE 2558, d/b/a The Owls Nest, a West Virginia corporation; YE
OLDE ALPHA, INC., a West Virginia corporation,

                    Defendants.


Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:15-cv-00111-FPS)


Submitted: July 31, 2018                                      Decided: August 9, 2018


Before NIEMEYER, TRAXLER, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John J. Hare, Shane Haselbarth, MARSHALL DENNEHEY WARNER COLEMAN &
GOGGIN, Philadelphia, Pennsylvania, for Appellant. Howard J. Bashman, Willow
Grove, Pennsylvania; Jeffrey P. Goodman, SALTZ, MONGELUZZI, BARRETT &
BENDESKY, P.C., Philadelphia, Pennsylvania; Guy R. Bucci, Ashley N. Lynch,
HENDRICKSON AND LONG PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Defendant Tyler Johnson appeals the jury verdict finding him liable in tort to

Plaintiffs Thomas and Valerie Figaniak for the death of their decedent, Kevin Figaniak,

and the district court’s order denying Johnson’s posttrial motion for, inter alia, a new trial

and for judgment as a matter of law. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Figaniak v.

Johnson, No. 5:15-cv-00111-FPS (N.D.W. Va. Oct. 20, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              3